385 U.S. 4 (1966)
BENNETT
v.
UNITED STATES.
No. 143.
Supreme Court of United States.
Decided October 10, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF CLAIMS.
Carl L. Shipley for petitioner.
Solicitor General Marshall for the United States.
PER CURIAM.
In light of the suggestion of the Solicitor General and upon an examination of the papers filed in this case, the petition for a writ of certiorari is granted, the judgment of the United States Court of Claims is vacated and the case is remanded to that court.